—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered November 30, 1993, convicting him of *566murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant’s fundamental right to be present at all material stages of the trial was violated when he was excluded from several sidebar conferences with prospective jurors which explored their backgrounds and their ability to weigh the evidence objectively (see, People v Antommarchi, 80 NY2d 247, 250). Accordingly, the defendant’s judgment of conviction must be reversed (see, People v Antommarchi, supra).
In light of the foregoing determination, we need not address the defendant’s remaining contention. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.